Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 1 of 20

 

AO 106 (Rev. 06.09) Application fora Search Warrant & es
UNITED STATES DisTRICT COURT uit
for the Gan °C Vy 0 & €)
Northern District of Oklahoma ° XS Mo Sy
. Man
In the Matter of the Search of -

Case No. alo: my- 1S0- FAM “Oren

[kayjohusd4S@gmail.com] THAT ISSTORED AT THE
PREMISES CONTROLLED BY GOOGLE INC.

ee? Nee Suet eet eee Nee!

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorncy for the government, request a search warrant and state under
penalty of perjury that J have reason to believe that on the following person or property (identifi: she person ar describe the
property to be searched and give its location):

See Attachment “A”

located in the _Northern. District of _ California, there is now concealed (identify the person or describe the property to he
seized):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (checkone or more):
M evidence ofa crime;

{4 contraband, fruits of crime, or other items illegally possessed:
QC property designed for use, intended for use. or used in committing a crime;
1 aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252(a)(2) and Receipt/distribution of a visual depiction of a minor engaged in sexually
(b)(1) explicit conduct
Possession of and access with intent to view a visual depiction of a minor
18 oe) §§ 2252(a)(4)(B) and engaged in sexually explicit conduct

The application is based on these facts:

See Affidavit of SA Dustin Carder, HSI, attached hereto.

M Continued on the attached sheet.

O Delayed noticeof _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

+

 

Applicant's signature.

 

SA Dustin Carder, HSI
s doa) Ard A 74 esfed & sy JalePhonie Printed name ant title
Swor-te-befere+neand-signedinoypresence,

 
   

Date: La SfO - 22)

City and state: Tulsa, OK Tulsa, Oklahoma Frank H. McCarthy, U.S. Magistrate

Printed name and tite
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 2 of 20

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
APPLICATION IN THE NORTHERN DISTRICT OF OKLAHOMA
I, Dustin Carder, being duly sworn under oath, do hereby depose and state:
INTRODUCTION

1. I have been employed as a Special Agent of the United States Department of
Homeland Security, Homeland Security Investigations (HSI) in Tulsa, Oklahoma, since
December 2018. I am a graduate of the Criminal Investigator Training Program and the
Homeland Security Investigations Special Agent Training Academy. As a result of my
employment with HSI, my duties include, but are not limited to, the investigation and
enforcement of Titles 8, 18, 19, 21, and 31 of the United States Code (U.S.C.). I am an
“investigative or law enforcement officer of the United States” within the meaning defined
in 18 U.S.C. § 2510(7), in that I am an agent of the United States authorized by law to
conduct investigations of, and make arrests for, federal offenses.

2. As part of my duties as an HSI agent, I investigate criminal violations relating
to child pornography, including the production, transportation, distribution, receipt, and
possession of child pornography, in violation of 18 U.S.C. §§ 2251, and 2252. I have
received training in the areas of child pornography and child exploitation and have observed
and reviewed numerous examples of child pornography, as defined in 18 U.S.C. § 2256, in
all forms of media. I have been involved in several child pornography investigations and
am familiar with the tactics used by individuals who collect and distribute child

pornographic material.
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 3 of 20

3. This affidavit is made in support of an application for a warrant authorizing
the search of the Google account associated with the email address
kayjohns445@gmail.com (SUBJECT ACCOUNT), that is stored at the premises owned,
maintained, controlled, and operated by Google LLC, headquartered at 1600 Amphitheatre
Parkway, Mountain View, California, in the Northern District of California. This affidavit
is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(1)(A), and 2703(c)(1)(A), to require Google to disclose to the Government records
and other information in its possession pertaining to the subscriber(s) or customer(s)
associated with the Google account associated with email address
kayjohns445@gmail.com, including the contents of communications and information
more specifically described in Attachment B.

4, The statements included in this affidavit are based in part on an investigation
I have conducted, my training and experience, as well as information provided to me by
other law enforcement officers, witnesses, and third party sources. As detailed below, I
have probable cause to believe that the user(s) of the Google account associated with email
address kayjohns445@gmail.com has violated federal law, including violations of 18
US.C. §§ 2252(a)(2) and (b)(1) (receipt/distribution of a visual depiction of a minor
engaged in sexually explicit conduct); 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) (possession of
and access with intent to view a visual depiction of a minor engaged in sexually explicit

conduct) and that evidence relevant to these offenses is currently stored in the Google
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 4 of 20

account associated with email address kayjohns445@gmail.com, more specifically
described in Attachment A incorporated with this affidavit.

5. Because this affidavit is being submitted for the limited purpose of obtaining
a search warrant, I have not included each and every fact known to me regarding this
investigation. I have included only those facts that I believe are necessary to establish
probable cause to believe that contraband, evidence, fruits and instrumentalities of
violations of 18 U.S.C. §§ 2252(a)(2) and (b)(1); 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) are
currently stored in the Google records relating to the Google account associated with email
address kayjohns445@gmail.com (hereinafter, the “SUBJECT ACCOUNT”).

6. As disclosed herein, my investigation indicates the SUBJECT ACCOUNT
was associated with a device synchronized to Google products containing child
pomography. Therefore, the facts and circumstances set forth in this affidavit will show
probable cause to believe that this Google account will have stored information and
communications that are relevant to this investigation.

JURISDICTION

7, This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711(3) and 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States ...

that - has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(D.
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 5 of 20

8.
following:

a.

9.

STATUTORY AUTHORITY

As noted above, this investigation concerns alleged violations of the

Title 18, United States Code, Sections 2252(a)(2) and (b)(1) prohibit any person
from knowingly receiving or distributing, or attempting or conspiring to receive
or distribute, any visual depiction using any means or facility of interstate or
foreign commerce, or that has been mailed or shipped or transported in or
affecting interstate or foreign commerce, or which contains materials which have
been mailed or so shipped or transported, by any means including by computer,
or knowingly reproducing any visual depiction for distribution using any means
or facility of interstate or foreign commerce, or in or affecting interstate or foreign
commerce or through the mails, if the production of such visual depiction
involved the use of a minor engaging in sexually explicit conduct and such visual
depiction is of such conduct.

Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2) prohibit any
person from knowingly possessing or accessing with the intent to view, or
attempting or conspiring to possess or access with the intent to view, one or more
books, magazines, periodicals, films, video tapes, or other matter which contain
any visual depiction that has been mailed, or has been shipped or transported
using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce, or which was produced using materials which
have been mailed or so shipped or transported, by any means including by
computer, if the production of such visual depiction involved the use of a minor
engaging in sexually explicit conduct and such visual depiction is of such
conduct.

DEFINITIONS

The following definitions, inclusive of all definitions contained in 18 U.S.C.

§ 2256, apply to this affidavit and the attachments incorporated herein:

a.

“Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual depiction,
including any photograph, film, video, picture, or computer or computer-
generated image or picture, whether made or produced by electronic, mechanical
or other means, of sexually explicit conduct, where (a) the production of the
visual depiction involved the use of a minor engaged in sexually explicit conduct,

4
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 6 of 20

(b) the visual depiction is a digital image, computer image, or computer-generated
image that is, or is indistinguishable from, that of a minor engaged in sexually
explicit conduct, or (c) the visual depiction has been created, adapted, or modified
to appear that an identifiable minor is engaged in sexually explicit conduct.

b. “Internet Protocol address” or “IP address” refers to a unique number used by a
computer or electronic device to access the Internet. IP addresses can be
dynamic, meaning that the ISP assigns a different unique number to a computer
every time it accesses the Internet. IP addresses may also be static, which means
the ISP assigns a user’s computer a particular IP address that is used each time
the computer accesses the Internet.

c. “Electronic Mail,” commonly referred to as email (or e-mail), is a method of
exchanging digital messages from an author to one or more recipients. Modern
email operates across the Internet or other computer networks. Email systems are
based on a store-and-forward model; that is, email servers accept, forward,
deliver, and store messages. Neither the users nor their computers are required
to be online simultaneously; they need only connect briefly, typically to an email
server, for as long a period of time as it takes to send or receive messages. One
of the most commons methods of obtaining an email account is through a free
web-based email service provider such as, Outlook, Yahoo, or Gmail. Anyone
with access to the Internet can generally obtain a free web-based email account.

d. A “hash value” or “hash ID” is a unique alpha-numeric identifier for a digital file.
A hash value is generated by a mathematical algorithm, based on the file’s
content. A hash value is a file’s “digital fingerprint” or “digital DNA.” Two files
having identical content will have the same hash value, even if the file names are
different. On the other hand, any change to the data in a file, however slight, will
change the file’s hash value, even if the file name is unchanged. Thus, if two files
have the same hash value, they are said to be identical, even if they have different
file names.

e. “Cloud storage service” refers to a publicly accessible, online storage provider
that can be used to store and share files in large volumes. Users of cloud storage
services can share links and associated passwords to their stored files with others
in order to grant access to their file collections. Such services allow individuals
to easily access these files through a wide variety of electronic devices such as
desktop computers, laptops, mobile phones or tablets, from anywhere. Many
services provide free access up to a certain size limit.
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 7 of 20

f. The “Internet” is a global network of computers and other electronic devices that
communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even
when the devices communicating with each other are in the same state.

g. “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the age of
eighteen years.

h. “Records,” “documents,” and “materials,” as used herein, include all information
recorded in any form, visual or aural, and by any means, whether in handmade,
photographic, mechanical, electrical, electronic, or magnetic form.

i. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means actual or
simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-
genital, or oral-anal, whether between persons of the same or opposite sex; (b)
bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious
exhibition of the genitals or pubic area of any person.

j. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes undeveloped film
and videotape, data stored on computer disc or other electronic means which is
capable of conversion into a visual image, and data which is capable of
conversion into a visual image that has been transmitted by any means, whether
or not stored in a permanent format.

INFORMATION REGARDING GOOGLE
10. Google LLC is an American multinational technology company specializing
in Internet-related services and products. These services and products include online
advertising technologies, search functions, cloud computing, and software. Examples of
popular Google online services include email (Gmail), cloud storage service (Google
Drive), an office suite (Google Docs), a photo sharing and storage service (Google Photos),
and a chatting and conferencing service (Hangouts).

11. Gmail is a webmail service that allows account holders to send, receive, and

store emails and attached digital files on Google’s servers, or within other Google account

6
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 8 of 20

service applications. Such emails and digital files can include photographs, videos,
documents, email text, and structured data (i.e., contacts and calendar items). Google
subscribers may obtain email accounts with the “gmail.com” domain name. All of Google’s
online services are attached to a Gmail address; accordingly, evidence of an offender’s use
of a specific Google service to facilitate an offense will include the information and records
relating to the associated Gmail account.

12. During the account registration process, Google asks subscribers to provide
basic personal information. Based on my training and experience, I am aware that Google
stores and maintains electronic communications and information about subscribers of their
services, including their email service. This information includes account access
information, email transaction information, alternate communication channels, and account
application information. This information may constitute evidence of the crimes under
investigation as it may contain information that will identify the party in control of the
SUBJECT ACCOUNT.

13. Google allows account holders to access their files, which are stored on
Google’s servers, from any digital device that can access the Google account application’s
website (i.e., Internet accessible devices). I submit that evidence directly relating to an
offender’s use of Google products to violate federal child exploitation laws may be found

in the information maintained on Google’s servers.
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 9 of 20

FACTS IN SUPPORT OF PROBABLE CAUSE
14. On or about April 1, 2020, I received several CyberTipline Reports from the
National Center for Missing and Exploited Children (NCMEC)!. The Reports were
submitted to NCMEC by Google after Google discovered child pornographic images, gifs,
and videos had been stored in Google Photos infrastructure and/or Google Drive. The time
frame during which Google submitted these reports to NCMEC was between December 3,
2018 and March 30, 2020.

15. Two of the Gmail email accounts responsible for uploading child
pornography to Google’s infrastructure were kingaling772018@gmail.com and
woodsondb77@gmail.com. The investigation revealed that both email accounts were being
utilized by the same individual, identified as Daniel Brent Woodson, a registered sex
offender in Collinsville, Oklahoma, in the Northern District of Oklahoma. The NCMEC
CyberTipline Reports for these accounts showed a total of five (5) files of child pornography
uploaded to Google’s infrastructure. The files were reviewed by a Google employee and/or

a NCMEC analyst prior to my review of the files. I then reviewed the files and based on

 

The National Center for Missing & Exploited Children (NCMEC) was incorporated in 1984 by child advocates as a private, non-
profit 501(c)(3) organization to serve as a national clearinghouse and resource center for families, victims, private organizations,
law enforcement, and the public on missing and sexually exploited child issues. To further our mission to help find missing
children, reduce child sexual exploitation, and prevent future victimization, NCIMEC operates the CyberTipline and Child Victim
Identification Program. NCMEC makes information submitted to the CyberTipline and Child Victim Identification Program
available to law enforcement and also uses this information to help identify trends and create child safety and prevention
messages. As a clearinghouse, NCMEC also works with Electronic Service Providers, law enforcement and the public in a
combined effort to reduce online child sexual abuse images. NCMEC performs its programs of work pursuant to its own private
mission and independent business operations. NCMEC does not act in the capacity of or under the direction or control of the
government or law enforcement agencies. NCMEC does not investigate and cannot verify the accuracy of the information
submitted by reporting parties.

8
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 10 of 20

my training and experience, the files constitute child pornography, as defined in 18 U.S.C.
§ 2256.

ACQUISITION OF GOOGLE SEARCH WARRANT & ANALYSIS
OF RECORDS AND DATA RETURNED

16. OnApril 23, 2020, I obtained a federal search warrant in the Northern District
of Oklahoma for the Gmail accounts of kingaling772018@gmail.com and
woodsondb77@gmail.com. The search warrant was signed by US Magistrate Judge Paul J.
Cleary, in the Northern District of Oklahoma, and ordered Google to produce records and
content for the accounts. On April 24, 2020, I electronically served Google with the search
warrant via Google's Law Enforcement Request System.

17. On April 30, 2020, Google responded to the search warrants for
kingaling772018@gmail.com and woodsondb77@gmail.com. After reviewing the
information, in woodsondb77@gmail.com’s Google Chats folder, I located a chat between
woodsondb77@gmail.com and kayjohns445@gmail.com (SUBJECT ACCOUNT) in
which the SUBJECT ACCOUNT received child pornography from
woodsondb77@gmail.com. The SUBJECT ACCOUNT also shared a link to a cloud
storage service with woodsondb77@gmail.com that contained apparent child pornography.
The chat log is listed below; I have described the child pornography images that were
distributed in the corresponding message blocks. All times listed are Coordinated Universal

Time (UTC).
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 11 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2020-03-19 | woodsondb77@gmail.com | Hi... U here? I'm from the chat site

16:18:08

2020-03-19 | kayjohns445@gmail.com | Hey

17:33:03

2020-03-19 | woodsondb77@gmail.com | Hi .. sorry was feeding my dogs and counting the

18:15:24 sheep..

2020-03-19 | kayjohns445@gmail.com | Ok

18:15:57

2020-03-19 | woodsondb77@gmail.com | [Image posted displaying nude pubescent white

18:16:14 female with little breast development, using her hand
to partially cover her vagina. ]}

2020-03-19 | woodsondb77@gmail.com | Nice little slut isn't she.... Mmmmm

18:16:41

2020-03-19 | woodsondb77@gmail.com | U like all ages?

18:17:10

2020-03-19 | kayjohns445@gmail.com | Do you have any links?

18:22:47

2020-03-19 | kayjohns445@gmail.com | I have a few

18:22:51

2020-03-19 | woodsondb77@gmail.com | Send me them please... And I'll include all pics of

18:24:00 these young cock hungry sluts

2020-03-19 | woodsondb77@gmail.com | She's 12....

18:24:45

2020-03-19 | woodsondb77@gmail.com | ;)

18:25:02

2020-03-19 | kayjohns445@gmail.com | This is just a little

18:45:58

2020-03-19 | kayjohns445@gmail.com | [Link posted to cloud storage service]

18:46:00
** Agent note: In an interview, Daniel Woodson
described that he observed a video of two girls
kissing and engaging in sexual activity after clicking
the link. I located this video on Woodson’s device
and it appears to be two minor females engaging in
sexual activity, to include oral sex, with each other.
The video is approximately five minutes in length.

2020-03-20 | woodsondb77@gmail.com | Ty for that.... Wow! I'd fuck both of those little

02:48:40 sluts... Got any more? I do....

2020-03-21 | kayjohns445@gmail.com | So do you have more?

17:27:05

2020-03-23 | woodsondb77@gmail.com | Yes. Absolutely...

14:30:45

2020-03-23 | woodsondb77@gmail.com | Want me to just send?

14:31:09

 

 

 

10

 
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 12 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

2020-03-23 | woodsondb77@gmail.com | [Image posted of camera looking up dress of

14:32:06 prepubescent white female. Female’s vagina is
displayed in image.]

2020-03-23 | woodsondb77@gmail.com | [Image posted that appears to be same female

14:32:07 wearing same dress from previous image. Female is
seated with legs spread and using fingers to spread
apart vagina. ]

2020-03-23 | woodsondb77@gmail.com | [Image posted that appears again to be same female

14:32:08 from previous two images. Female is wearing same
dress and is straddling the camera. Female’s legs are
spread apart, with her vagina and anus
visible. Female is using hands to spread apart
buttocks to increase visibility of vagina.]

2020-03-23 | woodsondb77@gmail.com | And how are you today?? ;-)

14:32:51

2020-03-24 | kayjohns445@gmail.com | Send as much as you can since my other links have a

17:56:18 lot more

2020-03-28 | woodsondb77@gmail.com | Ok. Give me some time.... I'm working today

16:09:27

2020-03-29 | woodsondb77@gmail.com | How do I get videos online like you have??

03:25:20

2020-03-29 | woodsondb77@gmail.com | [Image posted of different nude prepubescent white

03:25:49 female. Female is taking a “selfie” in the mirror with
her legs spread fully apart displaying her vagina. ]

2020-03-29 | woodsondb77@gmail.com | [Image posted of same nude prepubescent white

03:25:50 female sitting with legs spread apart, displaying
vagina. Female appears to have pen or similar object
inserted into her anus. ]

2020-03-29 | woodsondb77@gmail.com | [Image posted of nude prepubescent white female

03:25:51 that appears to be the same female as previous two

images. In this image, female is taking another
“selfie” in the mirror. Female is positioned on her
knees with one hand supporting her and the other
hand holding a cellular phone. Female is nearly on
all fours but is turned around and taking picture of
her vagina displayed in the mirror. ]

 

Based on my training and experience, all of these files described and/or listed above

constitute child pornography, as defined in 18 U.S.C. 2256.

11

 
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 13 of 20

18. The aforementioned information indicates the user of the SUBJECT
ACCOUNT has utilized a Google account, products and services to facilitate the receipt,
transportation, distribution, possession, and access with intent to view child pornography.
Accordingly, there is probable cause to believe that the search of the SUBJECT
ACCOUNT will yield contraband, evidence, fruits, and instrumentalities of these crimes.

19. Based on my training and experience in child exploitation investigations, I am
aware that Google products including, but not limited to, Gmail, Google Photos, and Google
Drive are often used by individuals who receive, transport, distribute and possess child
pomography. Child pornography offenders utilize these products to upload, trade, and store
child pornography, and to communicate with other individuals regarding the sexual
exploitation of children. Indeed, these types of Google services are also preferred by child
pornography offenders because they allow offenders to access their collection of child
pornography from multiple devices, without having to save content to any specific device.
To date, I have been involved in several investigations in which cloud storage accounts or
other online platforms were used to distribute, receive, and store images and videos of child
pornography.

20. Based on my training and experience, I am also aware that individuals often
retain email messages. Individuals involved in the possession, receipt and/or distribution
of child pornography often retain email messages related to the sexual exploitation of
children for extended periods of time, often for years. Most email accounts, such as those

offered by Google, do not automatically delete email messages; therefore, if the user does

12
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 14 of 20

not delete the email message, it will remain in the account as long as the account is active. |
To ensure that the contents of the accounts to be searched remain intact pending the
execution of this warrant, a preservation request was sent to Google on or about May 8,
2020, for the information contained in the SUBJECT ACCOUNT.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

21. I anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
the warrant to require Google to disclose to the Government copies of the records and other
information (including the content of communications) particularly described in Section I
of Attachment B. Upon receipt of the information described in Section I of Attachment B,
Government-authorized persons will review that information to locate the items described
in Section II of Attachment B.

CONCLUSION

22. Based on the information set forth in this affidavit, I submit there is probable
cause to believe that 18 U.S.C. §§ 2252(a)(2) and (b)(1) (receipt/distribution of a visual
depiction of a minor engaged in sexually explicit conduct); 18 U.S.C. §§ 2252(a)(4)(B) and
(b)(2) (possession of and access with intent to view a visual depiction of a minor engaged
in sexually explicit conduct) have been violated, and that computer systems under the
control of Google LLC will contain contraband, evidence, fruits, and instrumentalities of

these crimes. Accordingly, I request that this Court issue a search warrant requiring Google

13
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 15 of 20

LLC to produce the records outlined in Attachment A, so that agents may analyze and seize
the items outlined in Attachment B.

23.  Pursuantto 18 U.S.C. § 2703(g), the presence ofa law enforcement officer is
not required for the service or execution of this warrant. The Government will execute this
wairant by servingit electronically on Google LLC. Because the warrant will be served on

Google LLC, who will then compile the requested records at a time convenient to it,

reasonable cause exists to permit the execution of the requested warrant at any time in the

phy
Dustin Carder
Special Agent

Homeland Security Investigations

day or night.

Sticrea Arar/ Mested je LY telePKow&
Subseribec-and-swernto-befereme on the /o7* day of June.2020.

ZX LA Att

UNITED STATES MAGIS GE
NORTHERN DISTRICT OF OMA

14
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 16 of 20

ATTACHMENT A
DESCRIPTION OF ITEMS TO BE SEARCHED

This warrant applies to information associated with the following SUBJECT
ACCOUNT: kayjohns445@gmail.com, that is stored at premises owned, maintained,
controlled, or operated by Google LLC, a company headquartered at 1600 Amphitheatre

Parkway, Mountain View, California, in the Northern District of California.
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 17 of 20

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

In order to ensure that agents search only those computer accounts and/or
computer files described herein, this search warrant seeks authorization to permit
employees of Google LLC (hereafter, “Google”) to assist agents in the execution of this
warrant. To further ensure that agents executing this warrant search only those accounts
and/or computer files described below, the following procedures have been implemented:

a. The warrant will be presented to Google personnel by law enforcement agents.
Google personnel will be directed to isolate those accounts and files described
below;

b. In order to minimize any disruption of computer service to innocent third
parties, the system administrator will create an exact duplicate of the accounts
and files associated with kayjohns445@gmail.com (SUBJECT ACCOUNT),
including an exact duplicate of all information stored in the computer accounts
and/or files described below;

c. Google system administrators will provide the exact duplicate of the accounts
and files described below and all information stored in those accounts and/or
files to the Special Agent who serves this search warrant;

d. Google will disclose the responsive data to this search warrant on its electronic

Law Enforcement Request System (LERS), according to its policies, to which

16
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 18 of 20

the Special Agent who serves this search warrant has access to download and
review the files and information.

e. Law enforcement personnel will thereafter review the information stored in the
accounts and files received from Google and then identify and copy the
information contained in those accounts and files which are authorized to be
further copied by this search warrant.

IL. Information to be disclosed by Google

To the extent that the information described in Attachment B is within the
possession, custody, or control of Google, regardless of whether such information is
stored, held or maintained inside or outside of the United States, and including any
emails, records, files, logs or information that has been deleted but is still available to
Google, Google is required to disclose the following information to the Government for
each account or identifier associated with kayjohns445@gmail.com (SUBJECT
ACCOUNT), for the period of Account Creation to March 30, 2020:

a. The contents of all emails stored in the account, from the time of account
creation to present, including stored or preserved copies of emails sent to and
from the account, email attachments, draft emails, the source and destination
addresses associated with each email, the date and time at which each email
was sent, and the size and length of each email;

b. The contents and records for any and all Google products associated with

account identifiers kayjohns445@gmail.com (SUBJECT ACCOUNT)
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 19 of 20

including, but not limited to, Google Drive, Google Hangouts, Gmail, and
Google Photos;

c. Any deleted emails, including any information described in subparagraph “a”
above;

d. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date which the account was created,
the length of service, the types of service utilized, the IP address used to
register the account, log-in IP addresses associated with session times and
dates, account status, alternative email addresses provided during registration,
methods of connecting, log files, and means and source of payment (including
any credit or bank account number); .

e. All records or other information stored by an individual using the account,
including address books, contact and buddy lists, pictures, and files;

f. Any and all Google IDs listed on the subscriber’s Friends list;

g. All records pertaining to communications between Google and any person
regarding the account, including contacts with support services and records of
actions taken;

h. All content and records currently being preserved by Google ‘pursuant to a

Preservation Request submitted to this company on or about May 8, 2020;
Case 4:20-mj-00150-FHM Document 1 Filed in USDC ND/OK on 06/10/20 Page 20 of 20

i. Google is hereby ordered to disclose the above information to the Government
within 14-days of the issuance of this warrant.
II. Information to be seized by the Government
1. All information described above in Section I, including correspondence,
records, documents, photographs, videos, electronic mail, chat logs, messenger logs, and
electronic messages that constitutes fruits, evidence and instrumentalities of violations of
18 U.S.C. §§ 2252(a)(2) and (b)(1); 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) including, for
each account or identifier listed on Attachment A, information pertaining to the following
matters, including attempting and conspiring to engage in the following matters:
a. Any person knowingly transporting, receiving, distributing, accessing with

intent to view, or possessing child pornography, as defined at 18 U.S.C. §
2256(8), into, from or between the SUBJECT ACCOUNT;

2. Credit card and other financial information including but not limited to bills
and payment records;
3. Evidence of the identity of the individual(s) who used, owned, or controlled

the account or identifier listed on Attachment A;

4. Evidence of the times the account or identifier listed on Attachment A was
used;

5. Passwords and encryption keys, and other access information that may be
necessary to access the account or identifier listed on Attachment A and other associated

accounts.
